DECISION
The application of the above-named defendant for a review of the sentence of 2 years; consecutive to sentence Defendant is presently serving imposed on February 14, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board agrees unanimously that the sentence imposed was proper and just.
We wish to thank Janet Brosius of the Montana Defender Project for her assistance to the Defendant and to this Court.
*2DATED this 26th day of December, 1984.
SENTENCE REVIEW DIVISION
Mark P. Sullivan, Chairman, John S. Henson, Thomas A. Olson